DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 4/13/2022. It is noted that in the amendment, applicant has made changes to the abstract, the drawings and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 1; and
B) Regarding to the claims, applicant has amended claims 1, 3-5, 7, 11-12, 14-15 and 17-20; canceled claim 8; and added a new claim, i.e., claim 21, into the application. As amended and newly-added, the pending claims are claims 1-7 and 9-21.
A review of the newly-added claim 21 has resulted that the scope of the newly-added claim is similar to that of the examined  claims 1-7 and 9-20 thus all pending claims are examined in the present office action.
Response to Arguments
3.	The amendments to the abstract, the drawings and the claims as provided in the amendment of 4/13/2022, and applicant's arguments provided in the mentioned amendment, pages 10-16, have been fully considered and yielded the following conclusions:
A) Regarding to the objection to the abstract as set forth in the office action of 10/13/2021, the amendment to the abstract as provided in the amendment of 4/13/2022, and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objection to the abstract set forth in the mentioned office action.
B) Regarding to the objection to the drawings as set forth in the office action of 10/13/2021, the amendment to the drawings as provided in the amendment of 4/13/2022, and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objection to the drawings set forth in the mentioned office action.
C) Regarding to the objection to the claims 1, 3 and 14 as set forth in the office action of 10/13/2021, the amendment to the claims as provided in the amendment of 4/13/2022, and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objection to the mentioned claims set forth in the mentioned office action.
D) Regarding to the rejection 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/13/2021, the amendment to the claims as provided in the amendment of 4/13/2022, and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered and are sufficient to overcome the rejections of claims 1-13 but not completely overcome the rejections of claims 14-20, see the reason(s) provided below. Further, the amendments to the claims raise new problem of under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
It is noted that applicant has not amended claim 14 to overcome the rejection of the claim for the reason numbered as c1) set forth in page 6 of the office action of 10/13/2021.
E) Regarding to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Trulson et al (US Publication No. 2018/0303573) in view of Werley et al (US Publication No. 2018/0136446) as set forth in the office action of 10/13/2021, the amendment to the claims as provided in the amendment of 4/13/2022, and applicant’s arguments provided in the mentioned amendment, pages 11-16, have been fully considered but are moot because the new ground of rejection does not rely on one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4.         The replacement sheet contained figure 1 was received on 4/13/2022. As a result of the changes to the drawings, the application now contains a total of nine sheets of figures 1-2, 3A-3B, 4A-4B and 5-12 which includes eight sheets of figures 2, 3A-3B, 4A-4B and 5-12 as filed on 8/30/2019 and one replacement sheet contained figure 1 as filed on 4/13/2022.  The mentioned nine sheets of figures 1-2, 3A-3B, 4A-4B and 5-12 are approved by the examiner.
Claim Objections
5.	Claims 1 and 15 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 14: on line 15, “least three different patterns” should be changed to --at least three different patterns--; and
b) In claim 15: on line 3, and (c) a focal length” should be changed to --and a focal length--.
Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.       Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the focal surface” (line 16) lacks a proper antecedent basis. Applicant should note that the claim recites a plurality of focal surfaces, see the claim on lines 3-4, thus which “focal surface” is considered as “the focal surface” on line 16 of the claim?
b) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the feature thereof “the focal surface (e.g., focal plane)” appeared on line 9 is indefinite. What does applicant mean by the mentioned feature? Further, the mentioned feature renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b2) it is unclear about the relationship between “an optical signal” and detected by the image detector as recited in the claim on lines 10-14 and “an optical signal” and detected for at least three different patterns recited on line 15. Are they the same or different from each other? 
b3) the claim is rejected because it recites both a board range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, the claim recites the broad recitation thereof “an optical detected … wavelength” on lines 15-17, and the claim also recites “conducting first patterned optical radiation … the image detector” on lines 3-14 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
c) Claim  17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the optical signal” (line 3) lacks a proper antecedent basis. Applicant should note that since the base claim 14 recites two kinds of optical signal on line 10 and on line 15, thus which “optical signal” is considered as “the optical signal” on line 3 of claim 17?
d) Claim  18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the optical signal” (line 3) lacks a proper antecedent basis. Applicant should note that since the base claim 14 recites two kinds of optical signal on line 10 and on line 15, thus which “optical signal” is considered as “the optical signal” on line 3 of claim 18?
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 11 and 13, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trulson et al (WO 2017/079688).
Trulson et al discloses a system and a method for optogenetic imaging.
Regarding to the present claim 1, in paragraphs [0088]-[0135] and shown in figs. 1, 2A and 7, the system for optogenetic imaging comprises the following features:
a) a lens system (701-703) comprising one or more lenses configured to focus optical radiation conducted therethrough in an input direction along a beam path at a focal surface in a sample wherein the lens system being configured to provide axial scanning such that the sample can be scanned axially with respect to the beam path to provide a plurality of focal surfaces at different focal lengths from the lens system, see paragraphs [0108]-[0109], [0116]-[0123], [0125], [0133]-[0134] and fig. 7;
b) a source (709) of patterned optical radiation of an optogenetic wavelength wherein the optical radiation of the optogenetic wavelength being configured to modulate a property of the tissue. The source of patterned optical radiation of the optogenetic wavelength being addressable to provide a plurality of different patterns of patterned optical radiation, see paragraphs [0094]-[0096], [0098]-[0102], [0114], … and figs. 2A and 7. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source (709) of patterned optical radiation of the optogenetic wavelength through the lens system (701-703) in the input direction along the beam path to be focused at the sample;
c) a source (708) of optical radiation of an imaging wavelength. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source of optical radiation of the imaging wavelength through the lens system (701-703) along the beam path to be focused at the sample wherein the optical radiation of the imaging wavelength being configured to cause an optical signal to be emitted from the sample, see paragraphs [0108], [0112]-[0113]; and
d) an image detector (126) configured to receive the optical signal emitted from the sample wherein the system for optogenetic imaging being configured to conduct the optical signal emitted from the sample through the lens system in an output direction along the beam path to be focused on the image detector, see paragraphs [0108], [0115], … and fig. 7. 
Regarding to the feature that the source of patterned optical radiation of the imaging wavelength being addressable to provide a plurality of different patterns of patterned optical radiation as recited in claim 1 on lines 17-19, it is noted that the source of optical radiation of the imaging wavelength is controlled by processors for proving a plurality of different illumination patterns, see paragraphs [0103], [0108] and [0112].
Regarding to the features recited in present claims 2 and 11, it is noted that the lens element (703) in the lens system (701-703) is an axially-tunable electrowetting lens, see paragraphs [0116]-[123].
Regarding to the features recited in present claims 3-4 and 11, each of the sources of optical radiation of the optogenetic wavelength and optical radiation of the imaging wavelength is a light emitting diode (LED) array, see paragraphs [0112] and [0114]. 
Regarding to the present claim 5, the system for optogenetic imaging as described in paragraph [0108] and shown in fig. 7 comprises a beam splitter (704) that is configured to (a) receive optical radiation from the source (709) of patterned optical radiation of the optogenetic wavelength and transmit it along the beam path through the lens system (701-703); receive optical radiation from the source (708) of optical radiation of the imaging wavelength and transmit it along the beam path through the lens system (701-703); and (c) receive optical radiation along the beam path from the lens system (701-703) and transmit it to the image detector (712). 
Regarding to the present claim 6, the system for optogenetic imaging (700) comprises a processor operatively coupled to the image detector and configured to perform image processing, see paragraphs [0100]-[0103], [0112], [0135], .... 
Regarding to the present claim 13, it is noted that the system disclosed by Trulson et al has a volume of less than 5 cm x 5 cm x 5 cm, see paragraphs [0011], [0013], and [0019].
Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 7, 9-10, and 12, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al.
Trulson et al discloses a system and a method for optogenetic imaging.
Regarding to the present claim 1, in paragraphs [0088]-[0135] and shown in figs. 1, 2A and 7, the system for optogenetic imaging comprises the following features:
a) a lens system (701-703) comprising one or more lenses configured to focus optical radiation conducted therethrough in an input direction along a beam path at a focal surface in a sample wherein the lens system being configured to provide axial scanning such that the sample can be scanned axially with respect to the beam path to provide a plurality of focal surfaces at different focal lengths from the lens system, see paragraphs [0108]-[0109], [0116]-[0123], [0125], [0133]-[0134] and fig. 7;
b) a source (709) of patterned optical radiation of an optogenetic wavelength wherein the optical radiation of the optogenetic wavelength being configured to modulate a property of the tissue. The source of patterned optical radiation of the optogenetic wavelength being addressable to provide a plurality of different patterns of patterned optical radiation, see paragraphs [0094]-[0096], [0098]-[0102], [0114], … and figs. 2A and 7. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source (709) of patterned optical radiation of the optogenetic wavelength through the lens system (701-703) in the input direction along the beam path to be focused at the sample;
c) a source (708) of optical radiation of an imaging wavelength. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source of optical radiation of the imaging wavelength through the lens system (701-703) along the beam path to be focused at the sample wherein the optical radiation of the imaging wavelength being configured to cause an optical signal to be emitted from the sample, see paragraphs [0108], [0112]-[0113]; and
d) an image detector (126) configured to receive the optical signal emitted from the sample wherein the system for optogenetic imaging being configured to conduct the optical signal emitted from the sample through the lens system in an output direction along the beam path to be focused on the image detector, see paragraphs [0108], [0115], {0131]-[0135], … and fig. 7. It is noted that the system for optogenetic imaging (700) comprises a processor operatively coupled to the image detector and configured to perform image processing, see paragraphs [0100]-[0103], [0112], [0135], .... 
Regarding to the feature that the source of patterned optical radiation of the imaging wavelength being addressable to provide a plurality of different patterns of patterned optical radiation as recited in claim 1 on lines 17-19, it is noted that the source of optical radiation of the imaging wavelength is controlled by processors for proving a plurality of different illumination patterns, see paragraphs [0103], [0108] and [0112].
Regarding to the present claim 6, the system for optogenetic imaging (700) comprises a processor operatively coupled to the image detector and configured to perform image processing, see paragraphs [0100]-[0103], [0112], [0135], .... 
Regarding to the features recited in present claim 11, each of the sources of optical radiation of the optogenetic wavelength and optical radiation of the imaging wavelength is a light emitting diode (LED) array, see paragraphs [0112] and [0114]. 
Regarding to the present claims 7 and 12, while Trulson et al does not positively disclose that for a single pattern and focal position of the optical radiation of the optogenetic wavelength, the system acquires at least three images of three different patterns of radiation of imaging wavelength and processes those images to provide a single processed image to reduce background noise; however, Trulson discloses that a user can direct a stimulation light to a portion of an object and observe a response of one or more portions of the object, see paragraphs [0053]-[0057], [0089], [0131]-[0135}, thus, it would have been obvious to one skilled in the art to utilize the system provided by Trulson et al by using the computer in connection to the images received to make/combine plurality of images collected from at least three different patterns of radiation of imaging wavelength at a single pattern of radiation of optogenetic/stimulation illumination pattern and focal position for performing computational processing to provide a single processed image from the plurality of acquired images to reduce background noise. 
Regarding to the present claims 9 and 10, such features recited in those claims are read in the system provided by Trulson et al in paragraphs [0089] and [0135], for example. 
13.	Claims 14-21, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al.
Trulson et al discloses a system and a method for optogenetic imaging.
Regarding to the present claims 14 and 20-21, in paragraphs [0088]-[0135] and shown in figs. 1, 2A and 7, the system for optogenetic imaging comprises the following features:
a) a lens system (701-703) comprising one or more lenses configured to focus optical radiation conducted therethrough in an input direction along a beam path at a focal surface in a sample wherein the lens system being configured to provide axial scanning such that the sample can be scanned axially with respect to the beam path to provide a plurality of focal surfaces at different focal lengths from the lens system, see paragraphs [0108]-[0109], [0116]-[0123], [0125], [0133]-[0134] and fig. 7;
b) a source (709) of patterned optical radiation of an optogenetic wavelength wherein the optical radiation of the optogenetic wavelength being configured to modulate a property of the tissue. The source of patterned optical radiation of the optogenetic wavelength being addressable to provide a plurality of different patterns of patterned optical radiation, see paragraphs [0094]-[0096], [0098]-[0102], [0114], … and figs. 2A and 7. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source (709) of patterned optical radiation of the optogenetic wavelength through the lens system (701-703) in the input direction along the beam path to be focused at the sample;
c) a source (708) of optical radiation of an imaging wavelength. It is noted that the system for optogenetic imaging (700) being configured to conduct optical radiation from the source of optical radiation of the imaging wavelength through the lens system (701-703) along the beam path to be focused at the sample wherein the optical radiation of the imaging wavelength being configured to cause an optical signal to be emitted from the sample, see paragraphs [0108], [0112]-[0113]; and
d) an image detector (126) configured to receive the optical signal emitted from the sample wherein the system for optogenetic imaging being configured to conduct the optical signal emitted from the sample through the lens system in an output direction along the beam path to be focused on the image detector, see paragraphs [0108], [0115], {0131]-[0135], … and fig. 7. It is noted that the system for optogenetic imaging (700) comprises a processor operatively coupled to the image detector and configured to perform image processing, see paragraphs [0100]-[0103], [0112], [0135], .... 
Regarding to the feature that the source of patterned optical radiation of the imaging wavelength being addressable to provide a plurality of different patterns of patterned optical radiation as recited in claim 14 on lines 17-19, it is noted that the source of optical radiation of the imaging wavelength is controlled by processors for proving a plurality of different illumination patterns, see paragraphs [0103], [0108] and [0112].
Regarding to the feature that a single pattern and focal position of the optical radiation of the optogenetic wavelength, the system acquires at least three images of three different patterns of radiation of imaging wavelength and processes those images to provide a single processed image to reduce background noise as recited in present claims 14 and 20-21; Trulson discloses that a user can direct a stimulation light to a portion of an object and observe a response of one or more portions of the object, see paragraphs [0053]-[0057], [0089], [0131]-[0135}, thus, it would have been obvious to one skilled in the art to utilize the system provided by Trulson et al by using the computer in connection to the images received to make/combine plurality of images collected from at least three different patterns of radiation of imaging wavelength at a single pattern of radiation of optogenetic/stimulation illumination pattern and focal position for performing computational processing to provide a single processed image from the plurality of acquired images to reduce background noise. 
The method steps recited in present claims are implicitly met by the structure of the apparatus claims. In particular, it would have been obvious to one skilled in the art will set forth a set of steps for proving stimulation light and imaging light to a sample and using a processing unit for receiving the light from the sample and processing images to provide it to a user.
Regarding to the steps of the method as recited in present claims 15-16, such steps are read from the method for stimulating a tissue and imaging the tissue disclosed in the system having the features as recited in elements (a)-(d) above, see also paragraphs [0011], [0013], [0016], …
Regarding to the present claim 17, it is noted that the imaging wavelength is configured to selectively cause a fluorescence emission from the tissue, and wherein the optical signal is a fluorescence signal, see paragraphs [0023], [0046], [0052], …
Regarding to the present claim 18, the imaging wavelength is configured to cause selective absorption in the tissue, and wherein the optical signal is provided by radiation of the imaging wavelength not absorbed, see paragraphs [0081], [0100].
Regarding to the features recited in present claim 19, each of the sources of optical radiation of the optogenetic wavelength and optical radiation of the imaging wavelength is a light emitting diode (LED) array, see paragraphs [0112] and [0114]. 
Conclusion
14.	The article titled thereof “Two-photon laser scanning fluorescence microscopy” listed in the information disclosure statement filed 5/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
15.	The US Patent No. 9,581,801 is cited as of interest in that it discloses a microscope having a stimulation illumination system and an imaging illumination system.
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872